Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-6 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a method of operating a sensing circuit, the sensing circuit comprising 
a first capacitor, a second capacitor, a first sensing wire and a second sensing wire, 
the first capacitor being electrically connected to a first sensing electrode via the first sensing wire, 
the second capacitor being electrically connected to a second sensing electrode via the second sensing wire, and 
the first sensing wire being coupled to the second sensing wire, the method comprising: 
providing a first reference signal to the first sensing wire; 
providing a first sensing signal to the first capacitor; and 
providing a second reference signal to the second sensing wire at time of providing the first sensing signal to the first capacitor.
Claims 2-6 are allowed for being dependent upon aforementioned independent claim 1.  
The closest prior art by Chung et al (US 2021/0303811 A1) discloses a method of operating a sensing circuit, the sensing circuit comprising a first capacitor, a second capacitor, a first sensing wire and a second sensing wire, the first capacitor being electrically connected to a first sensing electrode via the first sensing wire, the second capacitor being electrically connected to a second sensing electrode via the second sensing wire, the method comprising: providing a first reference signal to the first sensing wire; providing a first sensing signal to the first capacitor; and providing a second reference signal to the second sensing wire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624